ICJ_046_SouthWestAfrica_ETH_ZAF_1966-07-18_JUD_01_ME_01_FR.txt. SUD-OUEST AFRICAIN (ARRÊT) Si

pertinence en l’espèce. Certes, les résolutions de l’Assemblée générale
peuvent avoir une grande influence mais c’est là une autre question. Cela
joue sur le plan de la politique et non du droit; cela ne rend pas ces
résolutions juridiquement obligatoires. Par conséquent, si l'argument
de la nécessité était valable, il s’appliquerait aussi bien aux accords de
tutelle qu’aux Mandats, en raison de l'impossibilité dans l’un et l’autre
cas de contraindre le Mandataire ou l’autorité administrante par les
procédures ordinaires de l’organisation. La conclusion s’impose.

*
* *

99. Se fondant sur les considérations qui précèdent, la Cour constate
que les demandeurs ne sauraient être considérés comme ayant établi
lPexistence à leur profit d’un droit ou intérêt juridique au regard de l’objet
des présentes demandes; en conséquence la Cour doit refuser d’y donner
suite.

100. Par ces motifs,

La Cour,

par la voix prépondérante du Président, les voix étant également
partagées,

décide de rejeter les demandes de l’Empire d’Ethiopie et de la Répu-
blique du Libéria.

Fait en anglais et en frangais, le texte anglais faisant foi, au palais de
la Paix, à La Haye, le dix-huit juillet mil neuf cent soixante-six, en
quatre exemplaires, dont l’un restera déposé aux archives de la Cour
et dont les autres seront transmis respectivement au Gouvernement de
l'Empire d’Ethiopie, au Gouvernement de la République du Libéria
et au Gouvernement de la République sud-africaine.

Le Président,
{ Signé) Percy C. SPENDER.

Le Greffier,
(Signé) S. AQUARONE.

Sir Percy SPENDER, Président, fait la déclaration suivante:

1. Dans son arrêt, qui comprend la décision proprement dite et les
motifs sur lesquels celle-ci se fonde (article 56, paragraphe 1, du Sta-
tut), la Cour dit que les demandeurs ne sauraient être considérés comme
ayant établi l’existence à leur profit d’un droit ou intérêt juridique au
regard de l’objet des demandes présentées par eux et qu’en conséquence
ces demandes sont rejetées.

49
SUD-OUEST AFRICAIN (DÉCL. SPENDER) 52

2. Ayant ainsi statué, la Cour s’est acquittée de sa tâche. Il ne lui
incombait pas de déterminer si les demandes devaient ou pouvaient
être rejetées pour d’autres raisons. Plus particulièrement, elle n’était
pas appelée à examiner ou à trancher l’ensemble des problèmes et ques-
tions soulevés par l’article 2 de l’acte de Mandat («Le Mandataire
accroitra, par tous les moyens en son pouvoir, le bien-être matériel et
moral ainsi que le progrès social des habitants du territoire soumis au
présent mandat») ou par l’article 6 («Le Mandataire devra envoyer au
Conseil de la Société des Nations un rapport annuel satisfaisant le Con-
seil et contenant toute information intéressant le territoire et indiquant
les mesures prises pour assurer les engagements pris suivant les articles
2, 3, 4, 5»); elle n’était pas appelée non plus à procéder à une rétherche
juridique sur ce qu’aurait été ou aurait pu être sa décision eu égard à
ces questions et aux questions connexes, si elle n’avait pas adopté
la décision qui est la sienne. L’aurait-elle fait qu’elle aurait, à mon avis,
outrepassé sa fonction judiciaire.

3. L’arrét de la Cour n’exprimant pas l’opinion unanime des juges,
l'article 57 du Statut de la Cour qui dispose qu’en pareil cas «tout juge
aura le droit d’y joindre l'exposé de son opinion individuelle» entre
en jeu.

4. Il en résulte que tout juge, qu’il souscrive ou non à l’arrêt de la
Cour, est en droit d'exprimer s’il le désire une opinion séparée.

5. Comme, à mon sens, les demandes ou certaines d’entre elles au-
raient pu être rejetées pour d’autres motifs encore que ceux qui sont
invoqués dans l’arrêt et comme je souscris à la décision de la Cour,
la question se pose pour moi de savoir si et dans quelle mesure il est
admissible ou opportun que j’exprime, dans une opinion individuelle,
mon avis sur les motifs additionnels que la Cour aurait pu faire valoir
pour rejeter les demandes ou certaines d’entre elles.

6. Pour répondre à cette question, il est indispensable d’étudier non
seulement le texte de l’article 57, mais aussi l’objet général auquel il
répond et les conditions dans lesquelles on a voulu qu’il s’applique.

7. Il n’est pas dans mes intentions de dire quoi que ce soit qui puisse
indûment restreindre le droit reconnu à tout juge par l’article 57. Ii
s’agit d’un droit important qui doit être sauvegardé. Se pourrait-il
toutefois que rien ne vienne limiter dans sa portée et son étendue l’exer-
cice de ce droit par un juge? Je ne puis le croire. Il doit selon moi y
avoir certaines limites au-delà desquelles un juge ne saurait plus pré-

tendre exercer légitimement le droit que lui confère le Statut.

8. Le droit pour un juge d'exprimer une opinion dissidente sur tout.
ou partie de l’arrêt a été difficile à conquérir.

9. La convention de La Haye de 1899 a reconnu aux arbitres le droit
de constater leur dissentiment à l’égard des sentences rendues par le
tribunal; ce droit a été adopté sans discussion. A la conférence de La
Haye de 1907 la question du droit d’exprimer une opinion dissidente
a été longuement débattue. Finalement, ce droit a été supprimé.

50
SUD-OUEST AFRICAIN (DÉCL. SPENDER) 53

10. Le comité de juristes qui a rédigé en 1920 le Statut de la Cour per-
manente est parvenu, après discussion, à la conclusion qu’un juge de-
vrait être autorisé à faire connaître publiquement son dissentiment mais
non pas les motifs de celui-ci. Toutefois le Conseil de la Société des Na-
tions, à sa dixième session tenue à Bruxelles en octobre de la même
année, n’a pas approuvé cette conclusion. On a alors introduit dans le
texte le droit, pour un juge qui n’accepterait pas tout ou partie de l’ar-
rêt, de joindre à la décision l’exposé de son opinion individuelle.

11. I! ressort nettement des procès-verbaux que cette reconnaissance
du droit, pour un juge, non seulement de publier son opinion dissiden-
te mais aussi d'exprimer les motifs qui l’inspirent a été le fruit d’un com-
promis (Documents au sujet de mesures prises par le Conseil de la So-
ciété des Nations aux termes de l’article 14 du Pacte, p. 138 et suiv.).
Sir Cecil Hurst, qui avait été à Bruxelles et qui a défendu à la sous-com-
mission de l’Assemblée les vues adoptées par le Conseil à sa session
de Bruxelles, a précisé que, si les conclusions du comité de juristes n’a-
vaient pas été approuvées, c’est parce que l’on craignait en Angleterre
de voir les décisions de la Cour créer des règles de droit incompatibles
avec le système juridique anglo-saxon. L’accord auquel le Conseil
était parvenu à Bruxelles visait, de toute évidence, à écarter ce danger
au moyen de la publication des opinions dissidentes.

12. Ces indications tendent nettement à prouver que la publication
des opinions dissidentes avait pour objet, et certainement pour objet
essentiel, de permettre une comparaison entre les vues du ou des juges
dissidents et celles de la Cour elle-même sur certains des points de droit
traités dans l’arrêt de la Cour.

13. En conséquence, i! a été décidé, sans opposition, de stipuler à
l’article 57 du Statut de la Cour permanente:

«Si l'arrêt n’exprime pas en tout ou en partie l’opinion unanime
des juges, les dissidents ont le droit d’y joindre l'exposé de leur
opinion individuelle. »

14. La très grande autorité de M. Max Huber, Président de la Cour
permanente, est là pour confirmer que le droit de publier les motifs
d’une opinion dissidente avait bien l’objet qu’énonce le paragraphe 12
ci-dessus. En juillet 1926, au cours d’un long débat consacré par la
Cour permanente au principe général des opinions dissidentes, il a fait
observer (C.P.J.I. série D, addendum au n° 2, p. 215 — les italiques sont
de nous):

« Personnellement, le Président avait toujours interprété la fa-
culté accordée aux juges par l’article 57 comme étant la faculté
d’exposer leurs motifs, et non pas d’exprimer simplement leur dis-
sentiment; le but était en effet de permettre aux juges d’exposer
leur manière de comprendre le droit international, afin d’em-
pêcher que se crée l’opinion fausse que fel arrêt, ou avis est l’expres-
sion de l’opinion unanime de la Cour, quant à l’interprétation du
droit international sur un point déterminé.»

51
SUD-OUEST AFRICAIN (DÉCL. SPENDER) 54

15. Les vues de M. Max Huber sont encore confirmées, semble-t-il,
par une résolution de la Cour permanente en date du 17 février 1928,
qui contient le passage suivant (les italiques sont de nous): « Les avis
dissidents sont destinés uniquement à exprimer les motifs pour lesquels
les juges estiment ne pouvoir se rallier à l'opinion de la Cour...»

16. Il semble évident, d’après les procès-verbaux, que la disposition
reconnaissant à tout juge le droit de publier les motifs de son désac-
cord ne devait pas, dans l’esprit de ses auteurs, donner aux juges le
droit d’exprimer une opinion sur l’ensemble des questions qui n’étaient
pas directement liées à la nature et à l’objet de la décision de la Cour.

17. Telle est donc l’origine de l’article 57 du Statut de la Cour, pour
le libellé duquel les auteurs se sont inspirés non seulement du texte de
Varticle correspondant du Statut de la Cour permanente, mais encore
de l’objet communément reconnu et assigné aux opinions dissidentes.

18. L'article 57 du Statut de la Cour accorde à tout juge le droit de
formuler une opinion individuelle, lorsque l’arrêt n’exprime pas en
tout ou partie l’opinion unanime des juges.

19. Si un juge dissident avait toute latitude pour exposer son avis
sur des points non directement liés à l’arrêt de la Cour, il semble qu’il
devrait en aller de même pour un juge souscrivant à la décision de la
Cour mais désirant, pour une raison particulière, exprimer une opinion
individuelle.

20. En d’autres termes, si un juge était en droit d'exprimer une opi-
nion séparée n’entrant nullement dans le cadre de la décision de la Cour
et sur des points au sujet desquels la Cour n’aurait formulé aucune con-
clusion quelle qu’elle soit, il conviendrait de reconnaître un droit iden-
tique à tout autre juge. Aucune interprétation et aucune application
rationnelle de l’article 57 ne saurait, à mon avis, justifier l’inévitable
confusion à laquelle on risquerait ainsi d’aboutir. Dans la pratique,
une telle confusion serait ou pourrait être fatale à l’autorité de la
Cour.

21. D’après le Dictionnaire de la terminologie du droit international
(p. 428) de M. Basdevant, qui fut un éminent Président de la Cour,
l’expression opinion individuelle désigne non le simple énoncé du désac-
cord d’un juge sur les motifs d’une décision dont il accepte le dispositif,
mais l’exposé officiellement présenté par lui des motifs sur lesquels il
entend fonder ladite décision; quant à l’expression opinion dissidente,
elle désigne non le simple énoncé du dissentiment d’un juge par rapport
a une décision, mais l'exposé officiellement présenté par lui des motifs
sur lesquels il fonde ce dissentiment.

22. Toutes ces considérations permettent, semble-t-il, d'aboutir aux
conclusions suivantes:

a) on a estimé, lors de l'élaboration du Statut de la Cour, que les opi-
nions dissidentes ou simplement individuelles devaient être direc-
tement liées et subordonnées à l’arrêt de la Cour — ou dans le cas

52
SUD-OUEST AFRICAIN (DÉCL. SPENDER) 55

d’un avis consultatif (article 68 du Statut et article 84, para-
graphe 2, du Règlement) à l’avis de la Cour — en ce sens qu’elles
devaient approuver ou désapprouver la décision, ses motifs ou le
caractère suffisant de ces derniers;

b) Varrét ou l’avis de la Cour doit être au centre même des vues expri-
mées par les juges car le caractère judiciaire des opinions séparées
qu’ils émettent dépend de l’existence et de la nature de l’arrêt ou
de l’avis et des rapports qu’elles ont avec cet arrêt ou cet avis;

c) en principe on ne devrait pas chercher dans de telles opinions à
traiter de questions totalement étrangères à la décision de la Cour
ou aux motifs donnés par elle;

d) il doit y avoir un rapport direct et étroit entre les opinions séparées
et l’arrêt de la Cour.

23. Si, comme je le pense, ces conclusions sont justifiées, les limites
dans lesquelles un juge peut légitimement examiner des questions que
la Cour n’a pas traitées n’en demeurent pas moins vastes, mais il doit
s’en tenir à des questions du même ordre que celles que la Cour a tran-
chées et respecter en particulier la distinction entre les points de carac-
tère préliminaire ou prioritaire et les autres. Mais je ne saurais admettre
qu’il soit légitime pour un juge de traiter, dans une opinion individuelle
ou dissidente, de tout ce dont il estime que la Cour aurait dû parler
dans son arrêt.

24. Le simpie fait que la Cour ait rendu un arrêt ou un avis ne sau-
rait justifier que soient exprimées des vues d’ordre général sur des
problèmes n’entrant pas du tout dans le cadre de l’arrêt ou de l’avis et
excédant la portée qu’on a voulu lui assigner. A défaut d’arrêt ou d’avis,
ces vues ne se rattacheraient évidemment à rien et un juge ne pourrait
rien dire qui présente un caractère judiciaire. De même, des énoncés
relatifs à des points que la Cour n’a pas abordés ne sauraient se rattacher
à rien qui puisse leur conférer un caractère judiciaire.

25. Supposons que la Cour, saisie d’une requête pour avis consul-
tatif, refuse d’y donner suite, comme elle l’a fait, par exemple, dans
l'affaire du Statut de la Carélie orientale, 1923, C.P.J.I. série B n° 5,
en indiquant un motif précis. Un membre de la Cour pourrait-il alors,
dans une opinion individuelle ou dissidente, exposer ses vues quant à
l'avis que la Cour aurait dû donner, si elle avait décidé de le faire? Je
pense que non.

26. Existe-t-il en principe une distinction réelle entre ce cas hypothé-
tique et les présentes affaires? Je ne le pense pas. La Cour a décidé,
sur une question préliminaire touchant au fond, qu’il fallait rejeter les
demandes: tout autre examen du fond devient ainsi superflu. Un juge
peut-il, ne tenant pas compte de la question ou du problème que la Cour
a tranchés et des motifs qu’elle a invoqués à l’appui de sa décision, faire
davantage dans une opinion séparée qu’indiquer les raisons pour les-
quelles il désapprouve cette décision et peut-il s’en écarter totalement
pour exprimer ses vues quant à la manière dont la Cour aurait dû
trancher d’autres points de fond, sur lesquels la Cour ne s’est pas pro-

53
SUD-OUEST AFRICAIN (DÉCL. SPENDER) 56

noncée et n’a pas donné son sentiment. Procéder ainsi reviendrait, à
mon avis, à dépasser les limites légitimes de l’opinion séparée que peut
formuler un juge.

27. Il n’est pas possible que le dispositif autorise à lui seul un élar-
gissement de la portée des opinions séparées. Le dispositif ne saurait
être détaché de l'opinion de la Cour telle qu’elle ressort des motifs. Ce
n’est certes pas simplement parce que le dispositif rejette les demandes
qu’un juge dissident peut indiquer les raisons pour lesquelles, selon lui,
il conviendrait de faire droit à tout ou partie des demandes. La teneur
de l’arrêt doit se dégager de la décision proprement dite et des motifs
sur lesquels elle se fonde. Les demandes sont rejetées pour des rai-
sons particulières, qui sont indiquées, et pour un motif précis. C’est sur
ces raisons et ce motif, et non pas sur des problèmes ou des questions
sans rapport aucun avec l’arrêt, que toutes les opinions séparées doivent
en principe porter.

28. Il semblerait inconcevable qu’un juge qui souscrit au dispositif
ait, dans une opinion individuelle, la faculté d’aller au-delà de consi-
dérations se rattachant à la décision de la Cour proprement dite et à
ses motifs. Dans les présentes affaires, il lui serait évidemment loisible
d’invoquer un autre motif du même ordre que celui sur lequel la Cour
fonde sa décision et qui justifierait celle-ci d’une autre manière et il
lui serait loisible aussi d’invoquer d’autres raisons connexes à l’appui
de cette décision. Mais un juge ne serait guère justifié à traiter davan-
tage du fond et à exprimer ses vues sur la manière dont, selon lui, la
Cour aurait dû ou aurait pu statuer sur l’ensemble des questions que
posent diverses dispositions du Mandat, comme les articles 2 et 6, si
elle n’avait pas abouti à la décision qui est la sienne.

29. L'article 57 du Statut de la Cour ne contient aucune disposition
qui interdirait à un juge de la majorité d’agir de la sorte mais y autori-
serait un juge dissident. Tous les deux sont placés sur un pied d'égalité.
Ni le dispositif, ni le vote favorable ou défavorable sur ce dispositif
ne sauraient en eux-mêmes avoir une incidence sur les limites dans le
cadre desquelles un opinion individuelle peut être exprimée aux termes
de l’article 57.

30. Dans les présentes affaires, les questions de fond qui se posent
peuvent être divisées en deux catégories, à savoir les questions tou-
chant à ce que l’on pourrait appeler le fond irréductible et certaines au-
tres questions qui, quoique relevant du fond, ont un caractère priori-
taire ou plus fondamental, en ce sens que, si elles sont tranchées d’une
certaine manière, cela rend inutile, voire injustifiée, toute décision sur
ce qui constitue irréductiblement le fond. Comme le dit l'arrêt, deux
questions revêtent ce caractère, celle du droit ou intérêt juridique
des demandeurs — c’est là le fondement de la décision de la Cour
— et celle du maintien en vigueur du Mandat pour le Sud-Ouest
africain.

31. Un juge votant en faveur du dispositif serait parfaitement en droit
de fonder une opinion individuelle, en tout ou en partie, sur la seconde
de ces deux questions. Il s’en tiendrait ainsi à une question du même

54
SUD-OUEST AFRICAIN (DÉCL. SPENDER) 57

ordre que celle que la Cour a examinée, à savoir une question de fond
ayant un caractère prioritaire et faisant obstacle à toutes les demandes;
il ne tenterait pas, de la sorte, de se prononcer sur la question touchant
irréductiblement au fond, nécessairement exclue et rendue sans perti-
nence par l’arrêt de la Cour.

32. Dans la mesure où une opinion individuelle ou dissidente porte
sur des questions d’un autre ordre que celles dont la Cour a traité,
cette opinion n’a plus, à mon avis, aucun rapport avec l’arrêt de la Cour,
quels que soient les moyens par lesquels on s’efforce d'établir un tel
rapport ou un tel lien; ce n’est donc plus véritablement l’expression d’une
opinion judiciaire, car, comme je l’ai déjà signalé, les opinions séparées
n'ont un caractère judiciaire que pour autant qu'elles se rattachent à
l'arrêt.

33. À mon avis, dans la mesure où de telles opinions dépassent ces
limites, elles cessent d’être des opinions individuelles aux termes du
Statut et du Règlement de la Cour, car elles expriment des vues sur des
questions à l’égard desquelles l’arrêt de la Cour ne fournit pas le fon-
dement nécessaire au processus d'approbation ou de désapprobation
qui est la seule raison d’être légitime d’une opinion individuelle.

34. Je ne crois pas que les vues que j’ai exprimées soient en quoi que
ce soit infirmées par le fait que, en une ou deux circonstances, tel ou
tel juge ne s’y serait pas conformé en tous points. Un acte inadmissible
ne devient pas admissible parce qu’à l’époque il a pu échapper à l’atten-
tion ou parce qu'aucune objection n’a été élevée. Le droit chemin de-
meure le droit chemin, quand même on s’en serait parfois écarté.

35. Je me dois de régler là-dessus mon attitude. Que j’approuve ou
désapprouve les vues exprimées par des juges dans des opinions séparées
relativement à l’ensemble des questions de droit et de fait que posent
les articles 2 et 6 du Mandat ainsi que certains autres articles du Mandat,
je ne m’estimerais pas en droit, tout bien considéré, d’exprimer une
opinion quelconque a cet égard. Le ferais-je que j’exprimerais des vues
purement personnelles et extrajudiciaires, contrairement 4 ce que je
crois être l’objet et le but de l’article 57 du Statut et contrairement,
selon moi, aux intérêts de la Cour.

36. Or, ce qui ne serait ni admissible ni opportun dans une opinion
séparée, ne le serait certainement pas davantage dans une déclaration.

37. Je souscris sans réserve à l’arrêt de la Cour et, compte tenu de
ce qui vient d’être dit, n’ai rien à y ajouter.

M. More et M. van Wyk, juge ad hoc, joignent à l'arrêt les expo-
sés de leur opinion individuelle.

55
SUD-OUEST AFRICAIN (DÉCL. SPENDER) 58

M. WELLINGTON Koo, Vice-Président, MM. KORETSKY, TANAKA,
Jessup, PADILLA NERVO, FORSTER, juges, et sir Louis MBANEFO, juge
ad hoc, joignent à l’arrêt les exposés de leur opinion dissidente.

(Paraphé) P. C.S$.
(Paraphé) S. A.

56
